Explanations of vote
Oral explanations of vote
(IT) Mr President, ladies and gentlemen, I welcome the excellent work carried out by the rapporteur and by all the Members who have worked towards the creation of this new instrument which will allow micro-credits to be granted to small and medium-sized enterprises and to people who have lost their jobs in recent years.
In view of the loss of 3 million jobs in the EU alone and the banks' difficulties in extending credit, this instrument will provide easier access to the necessary resources for those who wish to start up a new business.
I am certain that this new initiative will help create new jobs, especially if we introduce new accompanying measures such as funding for training, which will help young people set up investment projects.
This instrument, Mr President, must be adopted as quickly as possible in order to revitalise small and medium-sized enterprises which represent the life-blood of Europe's economy.
(BG) Thank you, Mr President, I voted in favour of the financial measures report. I think that this facility is very appropriate at this precise moment in time and that it will have a very positive impact if it is applied properly, as it was in my country, Bulgaria. At the moment, the climate is extremely unfavourable for small entrepreneurs who, with few opportunities available, have no chance of obtaining credit from banks.
All the banks are pursuing a policy which is basically incompatible with the concept behind banking institutions. I get the feeling that the banks are deliberately inventing an ever-increasing number of additional terms for no other reason than to prevent them from issuing credit. However, without credit, a business cannot operate.
Nevertheless, when credit is issued, these companies are obliged to provide guarantees of 100-150%, making them liable to go bankrupt. This is why I believe that the European Union and Parliament have, in this case, taken very appropriate action with this report, which will really contribute to the development of the European and Bulgarian economies.
Mr President, I want to make it clear that while I feel that helping small business is a very good idea and one that should be pursued, it should be pursued at national government level. I have huge concerns over this proposal, about the accountability of the money that will be lent, and the payback in relation it.
I would encourage national governments to do all they can to help small business, which is the backbone of our economy. The EU can help by decreasing regulation and making funds available at a national level.
Mr President, we were in favour of this proposal. I think it is very important that we help entrepreneurs right across the EU and in Member States to create wealth and jobs and take people out of poverty. I am also grateful that we were looking at taking the money from the existing budget, rather than new spending, and using that to leverage even more spending from the private sector.
However, I must point out that we have to be very careful here when using state financing and taxpayers' money. In my own constituency, I am aware of some microfinance facilities, such as the excellent Croydon Caribbean Credit Union, which helps underprivileged communities come out of poverty. These facilities have been squeezed out by local government and other state microfinanced facilities. It is important, in pursuing increased accessibility to microfinance, that we do not squeeze out the many excellent private providers that are already there.
(IT) Mr President, ladies and gentlemen, I think that we all agree on the issue of micro-credit, but we should also discuss financial resources. I believe that it should be our duty to increase this financial resource.
We must also be careful not to extend micro-credit to further stakeholders in small and medium-sized enterprises, since micro-credit came into being to help less fortunate social partners. Along with this, we also need to discuss a cultural question: in many countries, and I believe especially in countries where there is the greatest need, the right cultural approach required to obtain these sums is lacking. I strongly believe that these instruments should be adopted first by the governments concerned.
There are two speeds in Europe: the speed of countries which have already applied this approach, such as France and Germany, and there are other countries which instead need to take a cultural approach to this question. In short, I strongly feel that the true problem, what is really at stake in Europe, is that it is not just a question of procuring funding as an end in itself; we must seek to bring about the conditions whereby the least fortunate workers can create employment for themselves.
Written explanations of vote
I voted in favour of the creation of this microfinance facility for employment, since it aims at providing opportunities for the unemployed and encouraging entrepreneurship. This facility, which is aimed at people who want to start or develop a micro-enterprise (less than 10 employees and a turnover of less than EUR 2 million), will open up new horizons for many unemployed people. Given the current state of the economy, it would have been useful if this important programme had been launched sooner, because people have been finding it difficult to access credit for a long time now.
As this facility is aimed at public and private organisations that provide private individuals and micro-enterprises with micro-credit at national, regional and local levels in EU Member States, it needs to be carefully monitored by the relevant bodies to ensure that the credit is actually reaching the places where it is most needed and that we do not see a repeat of the situations that occurred during the last financial crisis.
in writing. - I am in favour of the state providing microfinance to individuals to help them to establish small businesses. However, I am opposed to the European Union carrying out this function. Nevertheless, I did vote in favour of some amendments because it was always likely that the resolution would be carried and I wished to improve the resolution as much as possible. The 'blocking' of the votes on several amendments prevented me from voting separately on some amendments.
in writing. - One of the most detrimental consequences of the global economic crisis is the lack of credit being supplied by banks, which is preventing individuals as well as large companies from conducting their economic activities. The proposal being made by the European Commission provides for the establishment of a microfinance facility that seeks to aid in alleviating the current hesitation in funding by banks and other financial institutions. It is for this reason that I have decided to support the rapporteur on this issue and vote in favour of the report.
I voted against the report because unemployment, which is constantly increasing in the European Union, cannot be combated with a microfinance programme. Integrated programmes with adequate funding under a separate budget line are needed, programmes which focus on combating youth unemployment, which is extremely high in Greece in particular, with one in four young people under the age of 25 out of work.
Generally speaking, what we need are policies which call for an increase in the Community budget and which overturn the neoliberal framework of the Stability Pact and low deficits. I also believe that funding within the framework of this mechanism should be purely voluntary and should not in any way force anyone to use the mechanism under the threat that their social security benefits will be cut or reduced. Unfortunately, amendments to this effect tabled by me and my fellow members in the Confederal Group of the European United Left - Nordic Green Left were rejected.
As Europe is going through a deep economic and financial crisis, which has led to serious social problems with unemployment growing in all the Member States, it is essential for the European Union to create effective mechanisms for tackling the crisis and also supporting those worst affected, including the unemployed and businesses in difficulty.
That is why I welcome the creation of a microfinance facility for employment, focusing on entrepreneurship and giving everyone the opportunity to start their own business. European microfinance will be available for cases where access to banking credit is denied or made difficult, through support for the growth of micro-enterprises, together with mentoring, coaching and interest-rate support from the European Social Fund.
It is also important to point out that this facility should serve the sole purpose of supporting entrepreneurship as a means of creating new jobs, by helping to realise solid business ideas, and it should not be used for social support or to boost consumption.
In the current context of economic crisis and rising unemployment it is important to foster the growth of self-employment, as well as the creation and development of micro-enterprises. Micro-credit will help achieve this objective. I therefore welcome the Commission's proposal and Parliament's work on this subject. This is a way to encourage entrepreneurship and raise the levels of employment and social inclusion. This microfinance facility is complementary to other programmes that support employment and inclusion. I therefore think it is important that this facility should not be financed at the expense of existing programmes or jeopardise them.
I had already voted in favour of this facility in the Committee on Budgets in the context of the budgetary procedure for 2010, through which two new budget lines were created, one for operational expenses in the sum of EUR 37.5 million and the other for administrative expenses in the sum of EUR 0.25 million. I hope this programme will soon become operational and the process of approving applications will be swift and not tied up in red tape.
We regret that a majority in this Parliament has yet again gone back on its word and approved a proposal that takes money out of the Progress programme, which was already clearly underfunded for its areas of action in the social field. Irrespective of any considerations regarding the objectives of the new European microfinance facility, it is unacceptable that it should be financed by reducing the funds available to existing programmes, in this case Progress, a Community programme in the area of employment, social inclusion and equal rights.
The text approved by the Committee on Employment and Social Affairs clearly rejected the idea of financing this facility from Progress and proposed creating a new budget line with its own resources: in other words, 'new' money. The amendments tabled by our political group were along the same lines, but were rejected today.
Since social conditions in the various Member States are deteriorating, it is unacceptable for funds to be channelled away from the employment and social inclusion area towards other priorities that have been defined in the meantime, even if it is to the area of microfinance.
Thanks to the Göncz report on micro-credit and the controversy that surrounded the financing of this project, I went to see what this famous Progress programme - which the left is so adamant should not be deprived of a single cent for the financing of micro-enterprises and individual initiatives - is all about. Because, for the moment, what purpose does Progress, defined as the 'Community programme for employment and social solidarity', really serve? That of creating paperwork, and of financing studies and reports. Because, for the moment, Progress's 'target' audience is neither the unemployed nor the excluded, but political decision makers and opinion formers.
Some people are refusing to deduct EUR 100 million for micro-credit from the paltry sum of EUR 700 million allocated over seven years. A little less money for those who profit from the system, a little more money for Europeans, with a constant budget: one cannot argue with that! The time has come to stop observing the poverty and the difficulties of our fellow citizens and to take concrete action instead. I have one reservation, however: micro-credit is necessary only because the 'banksters', who are so quick to pocket State aid, are not doing what they are supposed to be doing: pumping money into the economy.
I voted in favour of the Göncz report on the European Microfinance Facility. Micro-financing concerns micro-credits (loans of less than EUR 25 000) and micro-enterprises (enterprises that employ fewer than 10 people).
In this period of economic crisis and due to the considerable fall in the number of loans granted, it is vitally important for the European Union to create a facility aimed at the most vulnerable, such as the unemployed, young people and small businesses.
When an economy or jobs are at stake, it is crucial to stimulate growth with substantial investment. The facility will see its funding increased to EUR 100 million, the money being taken from the budget for the Progress programme (Community Programme for Employment and Social Solidarity), and will come into force on 1 January 2010 (for a four-year period). The Council must hear this message so that an agreement can be reached in the next few days.
I voted in favour of the report by my colleague, Mrs Göncz, because I feel it is crucial, especially in the context of an employment crisis and of a social crisis, to support micro-finance by providing it with a specific budget line. This is a special instrument in the fight against banking exclusion and poverty. Contrary to what the European Commission is asking, we oppose the idea of reallocating appropriations from the Progress programme to the European Microfinance Facility, because that would send out a negative message to economic operators. We must maintain the Progress programme, which targets the most vulnerable groups, and it is the joint responsibility of the Member States and the European Union to implement it effectively in the current circumstances.
I am absolutely delighted that the vast majority of the European Parliament has today approved the report on the European Microfinance Facility for Employment and Social Inclusion. The planned micro-credit system can contribute significantly to the creation of social cohesion and new jobs, not to mention greatly help alleviate the harmful effects of the financial and economic crisis. During the global recession, it is particularly important to provide new opportunities for citizens who have been squeezed out of the labour market and the traditional credit market, and pave the way for stable, long-term self-employment. Furthermore, it is vital that a simple financial facility exists for those in disadvantaged regions intending to start up their own business and for the most vulnerable groups, which, in spite of the high risk, low margins and risk of default, helps businesses to start up and thrive. The overwhelming majority of employees in Europe are employed by micro-, small and medium-sized enterprises.
This is the reason why, in order to ensure that these companies do not lose, but actually increase their employment potential, suitable support must be provided to them which, in certain cases, is of such a small amount that the traditional banking sector is unable to provide such funds. During today's vote, the European Parliament gave the clear message that the codecision procedure should be completed as soon as possible so that the microfinance facility may already be accessible from 2010.
Mr President, I voted in favour of the report on microfinance facilities.
There is still a lot we could do to encourage young people in Europe to go into entrepreneurship. The financial and economic crisis has brought with it an employment and a social crisis, and it is indeed predicted that there will be another 10 million unemployed people in Europe next year. If there was ever a time to take prompt action, it is now.
With the current credit squeeze aggravating the situation at present, I am very much in favour of the initiative in the report to provide micro-credits for the unemployed or those threatened with unemployment who have difficulties having access to commercial loans for their business ideas. Nevertheless, we must also invest, for example, in young people's workshops and business incubators, as well as entrepreneurship education.
A comprehensive approach to investing in improving the employment figures and entrepreneurship is a prerequisite for a prosperous Europe.
I am in favour of financing social provisions in order to assist workers who have lost their jobs. However, this should not mean that businesses are exempted from their social and territorial obligations. It is not up to the public authorities to compensate for this unacceptable failure to fulfil one's obligations. That is why I shall abstain.
I am voting in favour of the report on establishing a new microfinance facility which will help people whose jobs are at risk to set up or develop micro-enterprises. These are defined as companies with fewer than ten employees and a turnover of less than EUR 2 million. This finance opportunity will be available initially for a period of four years, starting from 1 January 2010.
This will give people who have lost their jobs as a result of the crisis or who are finding it difficult to gain access to credit for their company the opportunity to undergo training, to retain existing jobs and, in some cases, even to create new ones. This will help to stimulate the economy and contribute to bringing the crisis to an end.
We shall vote against the proposal for a decision establishing a European Microfinance Facility for Employment and Social Inclusion. At a time when so many European citizens are being made redundant because of the crisis of capitalism and the complete lack of solidarity shown by those who continue to make profits at their expense, it is time for the European Union to change its liberal approach to solving the problems encountered.
Faced with the insatiable commercial appetites that the European Union's liberal dogmatism has created, we need a policy that protects European workers, the creators of the wealth of which they are being deprived in the name of profit. Again, this is a case of the Europe of big profits and of small, arbitrary handouts. The paltry sums pledged, the lack of clarity concerning their allocation and the individualistic logic behind the vehicle promoted testify to this. This bears no relation to the Europe of the general interest and of social equality that our peoples need.
At a time of crisis, when credit is scarce and access to it difficult, this kind of facility is essential to help provide micro-credit for small enterprises and people who have lost their jobs and want to start up new businesses on their own. It is difficult to achieve such goals without this kind of support facility. Furthermore, in the current crisis situation, banks are not sensitive to the credit needs of start-up enterprises which, in most cases, makes it impossible for them to get off the ground. With the prospect of several million more jobs being lost in the EU, it is important to have incentives that people who are made redundant can access in an attempt to make a new life for themselves, thereby avoiding social crises and reducing Member States' spending on social support measures.
The financial and economic crisis caused primarily by British and American speculators is now leading to growing unemployment in Europe as a result of the economic downturn. It is mainly young people, who were already at serious risk of unemployment, who have been particularly hard hit by the changing situation. Therefore, it is especially important to give them an opportunity to start or restart their careers and to pave the way for some of them to start their own companies. I hope that the new European microfinance facility for employment and social inclusion - Progress - will give them significant support in this respect.
This new instrument also allows us to respond to the continuing credit crunch. As well as interest rate support, people who set up micro-enterprises will also receive support in the form of mentoring, training, coaching and capacity building. I support the committee's initiative to increase the funding for the microfinance facility by 50%, compared with the Commission's proposal, to EUR 150 million. Looking at the huge sums that have been spent on rescuing the banks, it is important to be generous to those people who have been hardest hit by the situation. For all of these reasons, I have voted in favour of this report.
On 10 November 2009, the European Commission published a Proposal for a decision of the European Parliament and of the Council establishing a European Microfinance Facility. It is related to the Commission document entitled 'Realisation of the European Recovery Plan' and the priorities of the Council, which are: maintaining employment, creating jobs and promoting mobility, improving skills and adapting to the needs of the labour market, and increasing access to employment.
The microfinance facility is supposed to give easier access to financial services to the unemployed and groups of businesspeople who have found themselves in a difficult situation. It is concerned with people from certain social groups who do not have the creditworthiness required by commercial banks but would like to start up in business. Introduction of this type of support facility, which comes from EU funds, has particularly significant meaning in a situation in which lending levels are currently reduced and the value of loans which have been made has fallen.
The situation in the lending sector shows that the financial and economic crisis is changing into an employment and social crisis. The report of the Committee on Employment and Social Affairs contains significant amendments to the Commission Proposal, including opposition to transfer of the necessary funds from the Progress programme to the European Microfinance Facility. The rapporteur proposes putting the facility under a separate budget line, and also proposes increasing the facility's budget for the next four years by EUR 50 million. In view of these aspects, I endorse the report.
I have voted in favour of the resolution to introduce the microfinance facility, because for me, the top priority is to adopt this resolution quickly. This will give disadvantaged sections of the population the opportunity to take out loans and to help themselves. However, I am calling on the Council not to take the funding from Progress. It is important that this programme retains its funding in full. In particular in this crisis, EU money must not be redeployed at the expense of the weakest members of society.
in writing. - I am delighted that the European Parliament has today approved a scheme for ensuring that additional loans will be made available to small businesses. This decision will allow EUR 100 million to be made available at regional and national level over the next four years. This is a valuable and timely development which will provide many of those people suffering the effects of the global recession with new opportunities. The measures announced today will support those wanting to start new businesses, as well as providing professional training - thereby increasing the range of skills upon which citizens can draw to set up the enterprises which are vital to Europe's economy. More and more, we are seeing greater consideration of small and medium-sized enterprises in European Union policy and legislation. I welcome this new development and, in particular, the European Parliament's contribution to stimulating the development of small businesses in difficult economic times.
The Progress programme was started to assist in realisation of European Union objectives in the fields of employment, social affairs and equal opportunities, which are laid out in the Social Agenda. The budgetary means available under this programme are supposed to be a stimulus for the process of transformation and modernisation in the five areas of employment, social integration and social protection, conditions of work, combating discrimination and equal opportunities for women and men.
Currently, the financial and economic crisis is changing into a social crisis and an employment crisis. The unemployed and people from social groups which are in an unfavourable situation need active support and advice if they want to become independent. The Progress programme is aimed at the most exposed groups, and in relation to this, I think Member States and the European Union are responsible for effective implementation of the programme. The Union should also make every effort to increase the range of directed financial support for new sole traders and the founders of micro-enterprises in the form of monitoring, training - including practical training - and skills development.
Progress is supposed to serve the development of micro-enterprises and the social economy. In the present economic and financial situation, which is characterised by a reduced supply of loans, the Progress programme extends the range of directed financial aid for new businesspeople. The main responsibility for employment and social policy rests with the Member States, but the European Union should be the initiator of these changes. It is necessary to create real possibilities of employment for all, and to raise the quality and productivity of work.
Microfinance is an interesting instrument to provide people who are unemployed or in danger of losing their jobs, and also enterprises in the social economy, with financial support in times of crisis. I voted against this report, as it is not certain that this instrument is to be financed with fresh money. It is possible that resources from the existing Progress programme will be used, a programme that was launched in 2007 and comprises actions concerning poverty reduction, anti-discrimination, social inclusion, gender and employment. Taking money from programmes that fight poverty in order to fight poverty is not a good strategy.
The Council, in particular, rejects a separate budget. The Member States clearly lack political courage. To enable this to start at the beginning of 2010, EUR 25 million is being released from the 2010 EU budget. There is no agreement between Parliament and the Council at present on the financing for the following three years (2011-2013). What Europe needs is a sustainable strategy and not a one-off injection such as this initiative. The microfinance instrument has no coherence and no long-term vision. In addition, micro-credits can already be granted under the European Social Fund, and also under the European Globalisation Adjustment Fund. I say an emphatic 'no', then, to this report.
in writing. - This is a great initiative that will make it easier for people who have lost, or risk losing, their jobs to get credit to start up their own businesses. The European Progress Microfinance Facility will make available up to EUR 25,000 to people who want loans to start or grow very small firms, and who have been unable to obtain credit through conventional markets.
I am pleased that the European Parliament was able to ensure this money did not come from the 'Progress' programme, which is designed to help vulnerable people, but was created using money from the 2010 budget for the first year. The EUR 100 million fund, available from early 2010, is exactly the kind of help that small businesses need at this time of financial crisis when banks are still unwilling to release credit. This will help businesses across Wales, and I am disappointed that colleagues from UKIP were unable to support this progressive initiative.